Petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit granted. Brief of petitioner to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, February 22, 2000. Brief of respondent to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, March 23, 2000. Reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 10, 2000. Rule 29.2 does not apply.